This Cause coming on to be heard this Day on Bill and Answer Mr. Parsons Sollicitor for the Complainants opened the Scope of the Bill, as also *543did Mr. Rutledge Sollicitor for the Defendants the Scope of their Answer The Court then on hearing Counsel on both Sides did order and decree that the Six Negroe Slaves mentioned in the Pleadings to have been formerly given by the Testator Samuel Wells deceased to the Complainant Samuel or if any of them are dead, the Survivors of them shall by the said Complainant Samuel in one Month from the Date hereof be added to and blended with the Slaves and personal Estate whereof the said Testator Samuel Wells deceased died possessed and appraised by two or more of the Appraisers, who appraised the personal Estate of the said Testator  that immediately thereafter the Complainant John Singlet [page torn] Trezevant the next Friend and Guardian of the Defend [page torn] the said Slaves and personal Estate into four equal or a [page torn] be Moieties and Shares agreeable to the said Appraisement, and [page torn] deliver over to the Complainant Samuel Wells and he shall accep [page torn] Part Share and Dividend of the whole of the said Slaves and person [page torn] Produce and Profits thereof since the Death of the said Testator in full of [page torn] Testator’s personal Estate, to which he is at present intitled after which [page torn] and legal Notice shall be given thereof, it is further Ordered and [page torn] that the Complainants shall sell for Cash or upon Credit in Consideration of [page torn] publick Outcry to the highest Bidder who will give security to be approved of [page torn] said Complainant’s and the Master of this Court All the said remaining Slaves and Estates And that the said Complainants or the Survivor of them shall with the Approbation of the Master of this Court take Bonds or other Securities payable at a future Day with Interest for the Amount Sales of such Part of the said Estate as shall be purchased upon Credit, and let the whole of the Monies arising from the Sales of such Part thereof as Cash shall be paid for together with three fourths of the neat Profits that have been made or arose from the said Testator’s Estate and Slaves since his Death (deducting and paying first thereout All the Testator’s Pecuniary Legacies and Debts and the Costs of this Suit) to Interest for the Benefit of the said Defendants the Minors till they shall respectively arrive to the Age of Twenty One Years and for the Benefit of the Survivors of them and the Complainant Samuel agreeable to the Will of the said Testator in case any of them shall die under Age and without Issue, And it is further ordered Adjudged and decreed that the Complainants and the Survivor of them shall apply and pay the Interest to arise upon the Securities to be taken as aforesaid or as much thereof as will be sufficient for that Purpose in and towards the Maintenance, Cloathing, Schooling and Education of the said Defendants the Minors untill they shall respectively arrive to the Age of Twenty One Years, and as often as there shall be any Overplus of Interest (after such Payments) put the same out at Interest  [page torn] Uses aforesaid, And that they the said Complainants shall keep a separate [page torn] ntenance, Cloathing and Education of each of the said Minors respectively [page torn] *544said Minors shall respectively come of Age, settle with and pay or deliver [page torn] them his Share, part aiid Proportion of the said Securities or the Monies to [page torn] om deducting out or adding to such Share or. Shares in Proportion as the Expences [page torn] tenance, Cloathing and Education of the Person or Persons coming of Age shall [page torn] Expences of the Maintenance, Cloathing and Education of the other Defendants [page torn] dant, and having in Case of the Death of any one or more of the Defendants under [page torn], Regard to the Rights and Proportions of the Survivors or Survivor, and the Complainant Samuel agreeable to the Intention of the said Testator expressed in the said Will, upon Payment or Delivery whereof the Person and Persons so receiving the same shall respectively give the said Executors or the Survivor of them a proper Release and Discharge, and also a Bond to refund in Proportion to any future Demand that may appear or be brought and recovered against the said Executors as such, And it is further Ordered, Adjudged and Decreed that the said Complainants Samuel Wells and John Singeltary shall be, and they, their heirs, Executors and Administrators are hereby indemnified from and against all Losses that may happen in the Premisses or in the Execution of this Decree without their Wilfull Default, and that they and the Survivor of them shall and may be at Liberty from Time to Time as Occasion shall be to apply to this Court for any further or. other Directions in the Premisses that may be expedient and for the Benefit of the said Minors.
John Troup Register in Chancery